Citation Nr: 1611303	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to allow for the reopening of service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had Recognized Guerilla Service from April 1945 to February 1946. He died in 2001. The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2004 rating decision, the RO denied service connection for the cause of the Veteran's death because the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

2. With resolution of the doubt in the appellant's favor and presuming its credibility, the evidence associated with the claims file subsequent to the June 2004 rating decision tends to substantiate that a disorder related to service caused the Veteran's death. 


CONCLUSIONS OF LAW

1. The March 2011 rating decision denying service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. The criteria for reopening service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).




Analysis

In a June 2004 rating decision, the RO denied service connection for the cause of the Veteran's death. The RO noted that the Veteran's death certificate listed a myocardial infarction as the immediate cause of death, ventricular fibrillation as an antecedent cause of death, and coronary ischemia as an underlying cause. 

The RO found that the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death. Essentially, although the RO noted the Veteran's cause of death, it noted no evidence indicating that the Veteran had any manifestations of the terminal disorder in service. The appellant did not file a statement disagreeing with that decision and it became final.

In a May 2014 written statement, an individual stated that he served with the Veteran during World War II. He alleged that, after he "noticed the swollen feet and ankle of [the Veteran] and suffering of malaria" during service, he "advised him to go home and rest." He alleged that he visited the Veteran a week later and found him bedridden, shivering severely, and complaining of chest and back pains. He said that the appellant treated the Veteran with herbal medicines and tablets because local doctors refused to be seen treating guerrilla fighters due to fear of the Japanese. He wrote that the Veteran reported back to his unit after regaining his health. He stated that, after regaining his full health, both he and the Veteran went to the United States where they were both "treated of complicated illness." He reported that both of them eventually decided to return to the Philippines. 

In a May 2014 statement, the appellant alleged that she noticed that the Veteran's feet and ankles were swollen, and that he had malaria every time he came home during service in 1945. She stated that she treated him at home after his comrades told him to rest. She reported that he complained of chest pains, back aches, and severe shivering. She indicated that, after he left service, he started complaining of the same illness. She said that he was treated at that time with medicinal plants by a "woman social worker in the barrio" due to financial stresses. She reported that, after regaining his health, he decided to go to the United States to "avail veterans benefits and thereat suffered illness and complicated diseases." 

In a February 2015 statement, the appellant alleged that Veteran's fatal illness started in 1945, as shown by his comrade's statement. She also alleged treating him with herbal plants per the advice of medical students who also happened to be her relatives. She stated that, after separation from service, he chose to go the United States by naturalization "just to avail medicines and doctors in that place." 

Presuming its credibility solely for the purpose of determining whether new and material evidence has been received, the appellant has submitted evidence suggesting that the Veteran had cardiac symptoms during or shortly after service - an allegation not asserted during the June 2004 rating determination. The Board finds that the newly submitted evidence is material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for the cause of the Veteran's death is reopened. 


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Attempt to obtain the Veteran's service treatment records by contacting any appropriate records depositories. 

2. After any further development deemed necessary, to include the potential obtaining of a VA medical opinion, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the appellant a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


